DETAILED ACTION
This is a final Office action in response to the remarks filed 07/01/2022.

Status of Claims
Claims 1-7 and 9-14 are pending;
Claims 1-7 and 9-13 are currently amended; claim 8 has been cancelled; claim 14 is new;
Claims 1-6 and 9-14 are rejected; claim 7 is objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The applicant's arguments with respect to the prior art rejections have been fully considered but they are not persuasive.
With respect to remarks II(B) and VIII directed to claims 5 and 14, the applicant argues that, in the annotated Figure 1 of Pelletier et al. (US 9,556,582 B2), hereinafter Pelletier, "this floor structure [205] does not connect the supporting surfaces [201a, 202a], but instead forms the top surface from which such supporting surfaces extend" and "there is nothing connecting these two surfaces 201a and 202a as required by claim 5" (remarks, page 11, lines 13-24, page 12, lines 1-9, page 17, lines 14-20).  The Examiner respectfully disagrees.  As clearly shown in Figures 1 and 3-5 of Pelletier, the bridge section (Pelletier: 205, fig 1, see annotation) indirectly connects the supporting surfaces (Pelletier: 201a, 202a, fig 1, see annotation) to one another via the grooves (Pelletier: 26, fig 3, the "drainage channels 26," also see annotation below in Figure 1).  Therefore, the limitations at issue are fully disclosed by Pelletier.

[AltContent: textbox (205)][AltContent: textbox (202)][AltContent: textbox (201 )]
    PNG
    media_image1.png
    574
    565
    media_image1.png
    Greyscale

[AltContent: arrow]
    PNG
    media_image2.png
    446
    532
    media_image2.png
    Greyscale
[AltContent: arrow][AltContent: arrow]
[AltContent: textbox (46)][AltContent: connector]
[AltContent: connector][AltContent: connector]
[AltContent: connector][AltContent: connector][AltContent: textbox (205)][AltContent: arrow][AltContent: connector]

[AltContent: textbox (201a )][AltContent: textbox (202a )]
[AltContent: textbox (26 )][AltContent: textbox (40 )]
[AltContent: textbox (205)][AltContent: textbox (26 )]
[AltContent: arrow]
    PNG
    media_image3.png
    413
    619
    media_image3.png
    Greyscale


[AltContent: connector][AltContent: textbox (202a )]
[AltContent: connector][AltContent: connector]
[AltContent: textbox (201a )]

[AltContent: textbox (26 )]


With respect to remarks III(A) and IV directed to claims 1 and 13, the applicant argues that, with the motivation "to allow the coagulable material to be conveniently released for weight deduction of the fence securing device for ease of transport" for modifying Lomax (US 2018/0266137 A1) by Barnes (US 8,789,549 B1), "the proposed modification of Lomax has no reasonable expectation of success" because "[o]nce the cement has coagulated, there is no way that an outlet port could achieve the releasing of such coagulated cement" (remarks, pages 10, lines 16-23, page 11, lines 1-12, page 13, lines 18-23, page 14, lines 1-27, and page 15, lines 1-20).  The Examiner respectfully disagrees.  Firstly, Lomax states that "the hollow member 210 is filled with a coagulable material, such as cement" (Lomax: paragraph 0152, lines 5-7).  In other words, cement is simply an exemplary coagulable material.  Secondly, the motivation uses the term "coagulable material" and does not mention anything coagulated.  As commonly known the in the art, the term "coagulate" is defined as "to change from a fluid into a thickened mass" (https://www.thefreedictionary.com/coagulate, last accessed 11/16/2022) whereas the term "coagulable" is defined as "capable of coagulating" (https://www.thefreedictionary.com/coagulable, last accessed 11/16/2022).  It is clear that the "coagulable material" of Lomax is in a fillable form (e.g., fluid form) when filling through the filling aperture (Lomax: 530, fig 11) into the support (Lomax: 800, fig 1).  There is no reason as to why the same "coagulable material" in its fillable form (e.g., fluid form) cannot be released out of the support via an outlet device (Barnes: 150, fig 5) as taught by Barnes.  Should the user deem that the support is overfilled with the fillable "coagulable material" and becomes too heavy to carry or transport to another location, the user would be able to immediately, e.g., right after filling the coagulable material, utilize the outlet device of Barnes to release a certain amount of coagulable material "for weight deduction of the fence securing device for ease of transport," such that the support would be lighter to carry and transport as compared to the time when it is overfilled with excessive coagulable material.  Therefore, the motivation is reasonable and the proposed modification of Lomax by Barnes would have yielded expected results.  Moreover, since Barnes teaches that water is used as a filling fluid (Barnes: col 2, lines 20-27), one of ordinary skill in the art would have been further motivated to modify Lomax with Barnes for the additional advantage of allowing the support of Lomax to be filled with water, so that the support of Lomax could be emptied via the outlet device of Barnes for ease of transport and storage when it is not used.
With respect to remarks III(B) directed to claims 5 and 14, the applicant argues that "surface 8210d is not a supporting surface whatsoever as illustrated in the embodiments of the Lomax reference" (remarks, page 13, lines 4-17).  The Examiner respectfully disagrees.  As clearly shown in Figure 17, the supporting surface (Lomax: 8210d, fig 10, see annotation) of one support (Lomax: 800, fig 10) clearly supports another support (Lomax: 800, fig 17) that is placed on the one support.  Therefore, it is reasonable and proper to consider the "surface 8210d" as a supporting surface.
With respect to remarks VI directed to claim 12, the applicant argues that "this suggested modification lacks a rational underpinning for failing to provide a reasonable expectation of success" and "there's no reasonable expectation of success that an LED light buried within the body of the support structure of Lomax could be transmitted through the concrete or wood posts in a manner that would allow a user to see it" (remarks, page 16, lines 5-23).  The Examiner respectfully disagrees.  It has been held that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In particular, Kuo et al. (US 10,184,267 B2), hereinafter Kuo, is applied to specifically teach a fence securing device (Kuo: 1, fig 3) comprising at least one warning element (Kuo: 6, fig 3, col 4, lines 2-4).  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the fence securing device (Lomax: 800, fig 10) of Lomax with at least one warning element (Kuo: 6, fig 3) of Kuo for the purpose of providing illumination and/or warning to the surrounding area for people walking at night.  Therefore, the proposed modification of Lomax by Kuo is proper.
With respect to remarks VII directed to claims 1 and 13, the applicant argues that "there is at least a 'mere difference' in the claims such that there should be no objection to allowing claims 1 and 13" because "claim 1 recites 'fixing' while claim 13 recites 'securing'" (remarks, page 17, lines 1-13).  The Examiner respectfully disagrees.  Firstly, claims 1 and 13 both recite "fixing" and "securing."  Secondly, claims 1 and 13 are clearly the same in scope despite a slight difference in wording.  It is advised that the applicant explain as to how claim 1, if allowable, would be patentably distinct from claim 13, e.g., explaining as to how "fixing" and "securing" would render patentably distinct scopes of claims based on the original disclosure of the present application.

Drawings
The replacement drawings filed 07/01/2022 are accepted by the Examiner.

Claim Objections
Claims 4, 5, 7, 9, 13, and 14 are objected to because of following informalities:
Claim 4, line 9, it is recommended that "the first and the second supporting surfaces" be changed to --the first and second supporting surfaces--.
Claim 4, lines 9 and 10, it is recommended that "the first and the second supporting sections" be changed to --the first and second supporting sections--.
Claim 5, lines 3 and 4, it is recommended that "the first and the second supporting surfaces" be changed to --the first and second supporting surfaces--.
Claim 5, line 4, it is recommended that "the first and the second supporting sections" be changed to --the first and second supporting sections--.
Claim 7, lines 2 and 3, it is recommended that the limitations after "wherein" in line 2 be moved to a new line and the word "wherein" in line 3 be removed.  See the formatting in claim 4 for example.
Claim 7, line 5, "of the at least one mounting" should be removed, since there are two mounting openings resulting in two mountings.
Claim 9, lines 1 and 3, it is recommended that the word "wherein" in line 1 be moved to a new line and the word "wherein" in line 3 be removed.  See the formatting in claim 4 for example.
Claim 13, line 16, "the mounting opening" appears to be --the at least one mounting opening--.  See claim 13, line 9.
Claim 14, lines 10, 17, and 21, "-" should be included before "wherein."
Claim 14, line 15, it is recommended that "the first and the second supporting surfaces" be changed to --the first and second supporting surfaces--.
Claim 14, lines 15 and 16, it is recommended that "the first and the second supporting sections" be changed to --the first and second supporting sections--.
Claim 14, line 16, one of the commas at the end of the line should be removed.
Claim 14, line 21, "wherein that" appears to be --wherein--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, there is insufficient antecedent basis for the limitation "the at least one supporting section" (line 10) in the claim.  Appropriate correction is required.
Regarding claim 14, there is insufficient antecedent basis for the limitation "the at least one supporting surface" (line 11) in the claim.  Appropriate correction is required.
Regarding claim 14, the applicant is reminded that claim 14 recites in lines 10 and 11, "wherein the at least one supporting section comprises a first supporting section and a second supporting section."  As such, the limitations "wherein the fence securing device comprises at least two supporting sections" in line 17 are indefinite because it is not clear as to how the "at least two supporting sections" in line 17 are related to the "at least one supporting section" in line 10, the "first supporting section" in line 10, and the "second supporting section" in line 11.  For example, do the "at least two supporting sections" in line 17 comprise the "at least one supporting section" in line 10?  Or does claim 14 recite "at least two supporting sections" in line 17 in addition to the "first supporting section" in line 10 and the "second supporting section" in line 11, totaling at least four supporting sections?  Appropriate correction is required.
Regarding claim 14, the limitations "the supporting surfaces of the supporting sections" in lines 19 and 20 are indefinite.  It is not clear as to which ones of the supporting sections (i.e., the "at least one supporting section" in line 10, the "first supporting section" in line 10, the "second supporting section" in line 11, and the "at least two supporting sections" in line 17) the limitation "the supporting sections" in lines 19 and 20 refers to.  In the case where the limitation "the supporting sections" in lines 19 and 20 refers to the "at least two supporting sections" in line 17, there is insufficient antecedent basis for the limitation "the supporting surfaces" (line 19) in the claim.  Appropriate correction is required.
Regarding claim 14, there is insufficient antecedent basis for the limitation "the supporting surfaces" (lines 21 and 22) in the claim, since claim 14 does not recite, before the recitation of the limitations "the supporting surfaces of the at least two supporting sections" in lines 21 and 22, that "the at least two supporting sections" in line 22 include supporting surfaces.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 14, as best understood, is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pelletier et al. (US 9,556,582 B2), hereinafter Pelletier.
Regarding claim 14, the applicant is reminded that the "two fence elements" are not positively recited in claim 14 and therefore are not required structures within the scope of claim 14.  Pelletier discloses a fence securing device (20, fig 1) for fixing two fence elements onto one another (see Figure 1, the fence securing device 20 is capable of performing the above intended use), wherein the fence securing device comprises a body (20, fig 1) with a bottom side (38, fig 5) for placing the body on a ground (see Figure 4, the bottom side 38 is capable of performing the above intended use), with a top side (34, fig 4) facing away from the bottom side and with four lateral surfaces (46, fig 1), and wherein the body comprises at least one mounting (40, fig 1) with at least one mounting opening (40, fig 1) on the top side for receiving complementary mounting elements of the two fence elements (see Figures 1 and 4, the mounting openings 40 are capable of performing the above intended use), and wherein the at least one mounting opening penetrates the body from the top side to the bottom side (see Figure 4), wherein the at least one supporting section comprises a first supporting section (201, fig 1, see annotation, the front left upper protruding block) and a second supporting section (202, fig 1, see annotation, the front right upper protruding block), wherein the at least one supporting surface comprises a first supporting surface (201a, fig 1, see annotation, the inner supporting surface) of the first supporting section and a second supporting surface (202a, fig 1, see annotation, the inner supporting surface) of the second supporting section, wherein the first supporting section and the second supporting section are both arranged at the at least one mounting opening and are arranged opposite to one another (see Figure 1) and wherein the first and the second supporting surfaces of the first and the second supporting sections are arranged spaced away and facing one another (see Figure 1), wherein the fence securing device comprises at least two supporting sections (201, 202, fig 1, see annotation), wherein the at least two supporting sections are both arranged at the at least one mounting opening and are arranged opposite to one another (see Figure 1) and wherein the supporting surfaces (201a, 202a, fig 1, see annotation) of the supporting sections are arranged spaced away and facing one another (see Figure 1), wherein that the fence securing device comprises a bridge section (205, fig 4, see annotation) which connects the supporting surfaces of the at least two supporting sections to one another (see Figures 1 and 4, e.g., via the grooves 26).

[AltContent: textbox (205)][AltContent: textbox (202)][AltContent: textbox (201 )]
    PNG
    media_image1.png
    574
    565
    media_image1.png
    Greyscale

[AltContent: arrow]
    PNG
    media_image2.png
    446
    532
    media_image2.png
    Greyscale
[AltContent: arrow][AltContent: arrow]
[AltContent: textbox (46)][AltContent: connector]
[AltContent: connector][AltContent: connector]
[AltContent: textbox (205)][AltContent: arrow][AltContent: connector]

[AltContent: textbox (201a )][AltContent: textbox (202a )]
[AltContent: textbox (40 )]


Claim 14, as best understood, is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lomax (US 2018/0266137 A1).
Regarding claim 14, the applicant is reminded that the "two fence elements" are not positively recited in claim 14 and therefore are not required structures within the scope of claim 14.  Lomax discloses a fence securing device (800, fig 10) for fixing two fence elements onto one another (see Figure 15, the fence securing device is capable of performing the above intended use), wherein the fence securing device comprises a body (800, fig 10) with a bottom side (800a, fig 10, see annotation, the lower side) for placing the body on a ground (see Figure 10, the bottom side 800a is capable of performing the above intended use), with a top side (800b, fig 10, see annotation, the upper side) facing away from the bottom side and with four lateral surfaces (800c, fig 10, see annotation, the outer four sides), and wherein the body comprises at least one mounting (230, 260, fig 10) with at least one mounting opening (230, 260, fig 10) on the top side for receiving complementary mounting elements of the two fence elements (see Figure 15, the mounting openings 230, 260 are capable of performing the above intended use), and wherein the at least one mounting opening penetrates the body from the top side to the bottom side (see Figures 4 and 10), wherein the at least one supporting section comprises a first supporting section (8210a, fig 10, see annotation, the left section of 8210) and a second supporting section (8210b, fig 10, see annotation, the right section of 8210), wherein the at least one supporting surface comprises a first supporting surface (8210d, fig 10, see annotation, the collective vertical perimetrical outer surface of 8210a, only one such surface is annotated) of the first supporting section and a second supporting surface (8210d, fig 10, see annotation, the collective vertical perimetrical outer surface of 8210b similar to the first supporting surface 8210d of the first supporting section 8210a) of the second supporting section, wherein the first supporting section and the second supporting section are both arranged at the at least one mounting opening and are arranged opposite to one another (see Figure 10) and wherein the first and the second supporting surfaces of the first and the second supporting sections are arranged spaced away and facing one another (see Figure 10), wherein the fence securing device comprises at least two supporting sections (8210a, 8210b, fig 10, see annotation), wherein the at least two supporting sections are both arranged at the at least one mounting opening and are arranged opposite to one another (see Figure 10) and wherein the supporting surfaces (8210d, fig 10, see annotation, the collective vertical perimetrical outer surface of each of 8210a, 8210d, only one such surface is annotated) of the supporting sections are arranged spaced away and facing one another (see Figure 10), wherein that the fence securing device comprises a bridge section (8210c, fig 10, see annotation, the middle section of 8210)  which connects the supporting surfaces of the at least two supporting sections to one another (see Figure 10).

[AltContent: textbox (8210b)][AltContent: textbox (8210c)][AltContent: arrow][AltContent: textbox (8210a)]
[AltContent: connector][AltContent: textbox (800c)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image4.png
    519
    779
    media_image4.png
    Greyscale

[AltContent: connector][AltContent: connector]
[AltContent: connector][AltContent: connector]
[AltContent: connector][AltContent: connector]
[AltContent: connector][AltContent: textbox (800b)]
[AltContent: connector]
[AltContent: textbox (800a)]
[AltContent: textbox (8210d)][AltContent: textbox (800c)]





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lomax (US 2018/0266137 A1) in view of Barnes (US 8,789,549 B1).
Regarding claim 1, the applicant is reminded that the "two fence elements" are not positively recited in claim 1 and therefore are not required structures within the scope of claim 1.  Lomax discloses a fence securing device (800, fig 10) for fixing two fence elements onto one another (see Figure 15, the fence securing device is capable of performing the above intended use), wherein the fence securing device comprises a body (800, fig 10) with a bottom side (800a, fig 10, see annotation, the lower side) for placing the body on a ground (see Figure 10, the bottom side 800a is capable of performing the above intended use), with a top side (800b, fig 10, see annotation, the upper side) facing away from the bottom side and with four lateral surfaces (800c, fig 10, see annotation, the outer four sides), and wherein the body comprises at least one mounting (230, 260, fig 10) with at least one mounting opening (230, 260, fig 10) on the top side for receiving complementary mounting elements of the two fence elements (see Figure 15, the mounting openings 230, 260 are capable of performing the above intended use), and wherein the at least one mounting opening penetrates the body from the top side to the bottom side (see Figures 4 and 10), wherein at least one supporting section (8210a, 8210b, fig 10, see annotation, the left and right sections of 8210) formed on the body as a single piece with at least one supporting surface (8210d, fig 10, see annotation, the collective vertical perimetrical outer surface of each of 8210a, 8210d, only one such surface is annotated) is arranged on the top side of the body for supporting the two fence elements (see Figure 10), and the at least one supporting surface of the at least one supporting section faces the at least one mounting opening and is arranged in parallel and at a distance to a centre axis of the at least one mounting opening (see Figure 10), wherein, the fence securing device is designed in the form of a hollow body with a cavity (paragraph 0030, lines 1-4) and the fence securing device comprises an inlet device (530, fig 11), which is connected to the cavity in a material transferring manner (paragraph 0030, lines 1-4).
Lomax does not disclose the fence securing device, wherein the fence securing device comprises an outlet device, which is connected to the cavity in a material transferring manner.
Barnes teaches a fence securing device (100, fig 5) designed in the form of a hollow body with a cavity (see Figure 5), wherein the fence securing device comprises an inlet device (120, fig 5) and an outlet device (150, fig 5), which are connected to the cavity in a material transferring manner (see Figure 5).





    PNG
    media_image5.png
    663
    578
    media_image5.png
    Greyscale













Lomax and Barnes are analogous art because they are at least from the same field of endeavor, i.e., supports.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the fence securing device (Lomax: 800, fig 10) with the inlet device (Lomax: 530, fig 10) and an outlet device (Barnes: 150, fig 5), which are connected to the cavity in a material transferring manner (Barnes: see Figure 5), as taught by Barnes.  The motivation would have been to allow the coagulable material to be conveniently released for weight deduction of the fence securing device for ease of transport.  Therefore, it would have been obvious to combine Lomax and Barnes to obtain the invention as specified in claim 1.
Regarding claim 2, wherein the at least one mounting opening comprises two mounting openings (Lomax: 230, 260, fig 10) arranged spaced away from each other for receiving the respective complementary mounting elements of the two fence elements (Lomax: see Figures 10 and 15, the two mounting openings 230, 260 are capable of performing the above intended use).
Regarding claim 3, Lomax, as modified by Barnes with respect to claim 1, teaches the fence securing device, wherein the two mounting openings are arranged spaced away from two opposite lateral surfaces (Lomax: 800d, fig 10, see annotation, the two longer lateral surfaces) of the four lateral surfaces of the body (Lomax: see Figure 10) or from two lateral surfaces of the four lateral surfaces of the body lying next to one another.

[AltContent: textbox (800d)][AltContent: arrow][AltContent: textbox (8210b)][AltContent: textbox (8210c)][AltContent: arrow][AltContent: textbox (8210a)]
[AltContent: connector][AltContent: textbox (800c)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image4.png
    519
    779
    media_image4.png
    Greyscale

[AltContent: connector][AltContent: connector]
[AltContent: connector][AltContent: connector]
[AltContent: connector][AltContent: connector]
[AltContent: connector][AltContent: textbox (800b)]
[AltContent: arrow][AltContent: connector]
[AltContent: textbox (800a)]
[AltContent: textbox (8210d)][AltContent: textbox (800c)]
[AltContent: textbox (800d)]

Lomax, as modified by Barnes with respect to claim 1, does not teach the fence securing device, wherein the two mounting openings are arranged equally spaced away from the two opposite lateral surfaces of the four lateral surfaces of the body or from two lateral surfaces of the four lateral surfaces of the body lying next to one another.
Lomax further teaches an alternate fence securing device (1220, fig 2) comprising one receiving aperture (260, fig 2, paragraph 0140, lines 1-3, the wording "one or more pole receiving apertures 260" provides two alternatives, also see paragraph 0143, lines 12-14, the term "the cavity 260" refers to one receiving aperture 260), wherein the one receiving aperture is adapted to receive one connection bar (1064, fig 9, paragraph 0143, lines 12-14).

    PNG
    media_image6.png
    546
    800
    media_image6.png
    Greyscale









Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to one of ordinary skill in the art to form the fence securing device (Lomax: 800, fig 10) with only one receiving aperture (Lomax: 260, fig 10, paragraph 0140, lines 1-3) to receive one connection bar (Lomax: 1064, fig 9, paragraph 0143, lines 12-14) as taught by the alternate embodiment of Lomax.  The motivation would have been to increase the space of the cavity of the hollow body of the fence securing device, such that the fence securing device could hold more ballast material based on user preference.  Moreover, before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to one of ordinary skill in the art to size and arrange the only one receiving aperture (Lomax: 260, fig 10, paragraph 0140, lines 1-3) such that the two mounting openings (Lomax: 230, 260, fig 10, paragraph 0140, lines 1-3) are arranged equally spaced away from the two opposite lateral surfaces (Lomax: 800d, fig 10, see annotation) of the four lateral surfaces of the body (Lomax: 800c, fig 10, see annotation), since (1) a mere change in the size of a component is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955), and (2) it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  The motivation would have been to enhance the aesthetic effect of the fence securing device.  Therefore, it would have been obvious to modify the combination of Lomax and Barnes to obtain the invention as specified in claim 3.
Regarding claim 4, wherein the at least one supporting section comprises a first supporting section (Lomax: 8210a, fig 10, see annotation, the left section of 8210) and a second supporting section (Lomax: 8210b, fig 10, see annotation, the right section of 8210), wherein the at least one supporting surface comprises a first supporting surface (Lomax: 8210d, fig 10, see annotation, the collective vertical perimetrical outer surface of 8210a, only one such surface is annotated) of the first supporting section and a second supporting surface (Lomax: 8210d, fig 10, see annotation, the collective vertical perimetrical outer surface of 8210b similar to the first supporting surface 8210d of the first supporting section 8210a) of the second supporting section, wherein the first supporting section and the second supporting section are both arranged at the at least one mounting opening and are arranged opposite to one another (Lomax: see Figure 10) and wherein the first and the second supporting surfaces of the first and the second supporting sections are arranged spaced away and facing one another (Lomax: see Figure 10).
Regarding claim 5, wherein the fence securing device comprises a bridge section (Lomax: 8210c, fig 10, see annotation, the middle section of 8210) which connects the first and the second supporting surfaces of the first and the second supporting sections to one another (Lomax: see Figure 10).
Regarding claim 6, wherein the bridge section extends up to the top side of the body (Lomax: see Figure 10).
Regarding claim 10, wherein the fence securing device is made of a metal or a metal alloy or a plastic (Lomax: paragraph 0028, line 1).
Regarding claim 11, wherein the fence securing device comprises at least one closure element (Lomax: 8240, fig 10), by means of which one of the two fence elements (Lomax: 104, 110, fig 15) is adapted to be attached to the fence securing device (Lomax: see Figures 10 and 15).
Regarding claim 13, the applicant is reminded that the "two fence elements" are not positively recited in claim 13 and therefore are not required structures within the scope of claim 13.  Lomax, as modified by Barnes (see above discussions with respect to claim 1), teaches a fence securing device (Lomax: 800, fig 10) for fixing two fence elements onto one another (Lomax: see Figure 15, the fence securing device is capable of performing the above intended use), wherein the fence securing device comprises a body (Lomax: 800, fig 10) with a bottom side (Lomax: 800a, fig 10, see annotation, the lower side) for placing the body on a ground (Lomax: see Figure 10, the bottom side 800a is capable of performing the above intended use), with a top side (Lomax: 800b, fig 10, see annotation, the upper side) facing away from the bottom side and with four lateral surfaces (Lomax: 800c, fig 10, see annotation, the outer four sides), and wherein the body comprises at least one mounting (Lomax: 230, 260, fig 10) with at least one mounting opening (Lomax: 230, 260, fig 10) on the top side for receiving complementary mounting elements of the two fence elements (Lomax: see Figure 15, the mounting openings 230, 260 are capable of performing the above intended use), and wherein the at least one mounting opening penetrates the body from the top side to the bottom side (Lomax: see Figures 4 and 10), wherein at least one supporting section (Lomax: 8210a, 8210b, fig 10, see annotation, the left and right sections of 8210) designed on the body as a single piece with at least one supporting surface (Lomax: 8210d, fig 10, see annotation, the collective vertical perimetrical outer surface of each of 8210a, 8210d, only one such surface is annotated) is arranged on the top side of the body for supporting the two fence elements (Lomax: see Figure 10), wherein the at least one supporting surface of the at least one supporting section faces the at least one mounting opening and is arranged in parallel and at a distance to a centre axis of the mounting opening (Lomax: see Figure 10), and wherein the fence securing device is designed in the form of a hollow body with a cavity (Lomax: paragraph 0030, lines 1-4; Barnes: see Figure 5) and the fence securing device comprises an inlet device (Lomax: 530, fig 11; Barnes: 120, fig 5) and an outlet device (Barnes: 150, fig 5), which are connected to the cavity in a material transferring manner (Lomax: paragraph 0030, lines 1-4; Barnes: see Figure 5).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lomax (US 2018/0266137 A1) in view of Barnes (US 8,789,549 B1) and Galhaud et al.        (FR 2497919 A1)1, hereinafter Galhaud.
Regarding claim 9, Lomax, as modified by Barnes with respect to claim 1, does not teach the fence securing device, wherein a filling container is arranged in the cavity, and wherein the filling container is connected to the inlet device and to the outlet device in a material transferring manner.
Galhaud teaches a fence securing device (1, fig 1) designed in the form of a hollow body with a cavity (see Figure 1), wherein a filling container (5, fig 1) is arranged in the cavity, and wherein the filling container is connected to an inlet device (10, fig 1) in a material transferring manner (see Figure 1).







    PNG
    media_image7.png
    735
    707
    media_image7.png
    Greyscale










Galhaud is analogous art because it is at least from the same field of endeavor, i.e., supports.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the fence securing device (Lomax: 800, fig 10) with a filling container (Galhaud: 5, fig 1) arranged in the cavity, with the filling container connected to the inlet device (Lomax: 530, fig 11; Barnes: 120, fig 5) and to the outlet device (Barnes: 150, fig 5) in a material transferring manner, as taught by Galhaud.  The motivation would have been to enhance containment of the coagulable material against leaking.  Therefore, it would have been obvious to combine Lomax, Barnes, and Galhaud to obtain the invention as specified in claim 9.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lomax (US 2018/0266137 A1) in view of Barnes (US 8,789,549 B1) and Kuo et al.            (US 10,184,267 B2), hereinafter Kuo.
Regarding claim 12, Lomax, as modified by Barnes with respect to claim 1, does not teach the fence securing device, wherein the fence securing device comprises at least one warning element.
Kuo teaches a fence securing device (1, fig 3) comprising at least one warning element (6, fig 3, col 4, lines 2-4).

    PNG
    media_image8.png
    579
    380
    media_image8.png
    Greyscale










Kuo is analogous art because it is at least from the same field of endeavor, i.e., supports.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the fence securing device (Lomax: 800, fig 10) with at least one warning element (Kuo: 6, fig 3) as taught by Kuo.  The motivation would have been to provide illumination and/or warning to the surrounding area for people walking at night.  Therefore, it would have been obvious to combine Lomax, Barnes, and Kuo to obtain the invention as specified in claim 12.

Double Patenting
The applicant is advised that should claim 1 be found allowable, claim 13 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828. The examiner can normally be reached weekdays (10:00 AM - 6:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/Muhammad Ijaz/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 A copy of Galhaud was attached to the Office action mailed 04/01/2022.